PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                             No. 05-4224
QUIANA GANAY HAMPTON,
              Defendant-Appellee.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Matthew J. Perry, Jr., Senior District Judge.
                             (CR-04-575)

                      Argued: February 2, 2006

                      Decided: March 23, 2006

    Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.



Vacated and remanded by published opinion. Judge Motz wrote the
opinion, in which Judge Traxler and Judge Duncan joined. Judge
Motz also wrote a separate concurring opinion.


                            COUNSEL

ARGUED: Christopher Todd Hagins, Assistant United States Attor-
ney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellant. Ronald R. Hall, West Columbia, South
Carolina, for Appellee. ON BRIEF: Jonathan S. Gasser, Acting
United States Attorney, Columbia, South Carolina, for Appellant.
2                     UNITED STATES v. HAMPTON
                              OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   In this appeal, the United States challenges Quiana Ganay Hamp-
ton’s sentence for being a felon in possession of a firearm in violation
of 18 U.S.C.A. § 922(g)(1) (West 2000). The sole issue presented to
us is whether the sentence — three years’ probation — is reasonable
under the standard set forth in United States v. Booker, 125 S.Ct. 738,
765 (2005). For the reasons that follow, we conclude that it is not.
Therefore we vacate the sentence and remand the case for resentenc-
ing.

                                   I.

   The facts relevant to the underlying offense are undisputed. On
January 10, 2004, the police in Lexington, South Carolina, received
two telephone calls reporting gunfire in a residential neighborhood.
Upon arriving at the reported address, police officers found Hampton,
along with three other individuals, at his home. Hampton appeared
intoxicated. He said he had seen someone shining flashlights into his
home and had fired his gun to protect his property. The officers
obtained permission to search the premises, and, upon doing so, they
found three shell casings outside the home and a rifle in Hampton’s
bedroom. Hampton later admitted that he owned the rifle, and pro-
vided officials with the name of the person who had sold it to him.
A criminal background check revealed that Hampton had a prior con-
viction for a crime with a term of imprisonment exceeding twelve
months, i.e., a felony. Indeed, further investigation revealed that
Hampton had a total of two prior felony convictions, neither of which
had been pardoned, and that several additional charges were pending
against him.

   Hampton ultimately pled guilty to being a felon in possession of a
firearm in violation of 18 U.S.C.A. § 922(g). At the sentencing hear-
ing, both the government and Hampton accepted the presentence
investigation report (PSR), which calculated Hampton’s base offense
level as 23 and his criminal history category as III. This corresponds
to a guidelines sentence of 57 to 71 months’ imprisonment.
                       UNITED STATES v. HAMPTON                         3
    Hampton’s counsel, however, urged the court not to incarcerate
Hampton but instead to impose "some kind of supervised release."
Defense counsel explained that Hampton did not know that he could
not own a rifle (he believed the law only precluded felons from own-
ing handguns), that he cooperated with the police, that he did not use
the gun in any crime, that he did not steal the gun but rather bought
it lawfully, that he had no criminal or malicious intent in possessing
or discharging the firearm, that he had straightened out his life by
joining a church and obtaining full-time employment, and that he was
"a single parent of two minor children, wh[o] he is raising and sup-
porting with the help and assistance of his mother." For these reasons,
Hampton’s counsel argued that "there would be no purpose served,
either for . . . the government or Mr. Hampton to incarcerate him for
any period of time."

   The government opposed the defense’s request, arguing that in its
view a "reasonable sentence" would be one within the advisory guide-
line range. The prosecutor explained that this "position [wa]s based
on numerous factors," including Hampton’s intoxication at the time
of the incident, and the fact that he fired several gun shots at night "in
a residential neighborhood," thus risking harm to others. The govern-
ment contended that, given the seriousness of the offense and the
necessity for deterrence, a sentence within the guideline range would
be reasonable.

   After listening to arguments of counsel and questioning Hampton
about the details of the offense and his personal characteristics, the
district court imposed its sentence. At the outset, the court properly
recognized that in Booker, the Supreme Court directed a sentencing
judge to consider the guideline range, as well as the other factors enu-
merated in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005). The
court then determined that because Hampton "work[ed] regularly and
. . . provide[d] for his children," because the offense involved no
injury, and because a term of imprisonment would likely force Hamp-
ton’s children, for whom Hampton was the "sole provider," into foster
care, "imprisonment in accordance with the sentencing table in
response to the guidelines would not be proper in this case." The court
concluded instead that a sentence of three years’ probation — with no
imprisonment — would "adequately deter others from violating the
law in this respect" and would "protect the public from further crimes
4                      UNITED STATES v. HAMPTON
by this defendant." The government objected to the sentence as being
unreasonable, and noted a timely appeal.

                                   II.

   In Booker, 125 S.Ct. at 757, the Supreme Court invalidated manda-
tory application of the United States Sentencing Guidelines, thereby
making the guidelines "effectively advisory." Booker instructs sen-
tencing courts to make individual sentencing decisions grounded in
all of the factors set forth in 18 U.S.C.A. § 3553(a). Id. One of these
factors is "the kinds of sentence and the sentencing range established"
by the now-advisory guidelines. 18 U.S.C.A. § 3553(a)(4). Sentenc-
ing courts must therefore still "take account of" the now-advisory
guidelines in post-Booker sentencing. 125 S.Ct. at 764. Indeed, we
have directed that when sentencing a defendant, a district court, after
making appropriate findings of fact, must initially calculate the proper
guideline range. United States v. Hughes, 401 F.3d 540, 546 (4th Cir.
2005). A court must consider this range, along with the other factors
set forth in § 3553(a), in determining an appropriate sentence in each
case. Booker, 125 S.Ct. at 757; Hughes, 401 F.3d at 546-47.

   Thus, after determining the advisory guideline range, a sentencing
court must consider "the nature and circumstances of the offense and
the history and characteristics of the defendant" and the need "to
reflect the seriousness of the offense," provide "just punishment," "af-
ford adequate deterrence," "protect the public," and "avoid unwar-
ranted sentence disparities among defendants with similar records
who have been found guilty of similar conduct." 18 U.S.C.A.
§ 3553(a). See also United States v. Green, 436 F.3d 449, 455-56 (4th
Cir. 2006). Only sentences that "reflect" these § 3553(a) factors —
whether falling within or outside the guideline range — comply with
Congress’s statutory mandate. See Booker, 125 S.Ct. at 765.

   In determining if a sentence "serves the factors set forth in
§ 3553(a)," a court should determine, after calculating the initial
guideline range, whether a traditional upward or downward departure
under the guidelines would be appropriate; if so, the court may depart
accordingly. United States v. Moreland, 437 F.3d 424, 432 (4th Cir.
2006).1 If after this consideration the sentence rendered does not serve
    1
   A district court may grant a "traditional" downward or upward depar-
ture if it finds an aggravating or mitigating factor of a kind or a degree
                      UNITED STATES v. HAMPTON                         5
the § 3553(a) factors, a court may impose a "variance sentence," i.e.,
a sentence not within the advisory guideline range. The court may
impose this variance sentence provided that the sentence falls within
the statutory limits for the underlying offense and is "reasonable." Id.;
Green, 436 F.3d at 456. But the sentencing court must adequately
explain the reasons for the variance. Hughes, 401 F.3d at 546.

   The reasonableness of any given sentence will largely depend upon
the specific facts of each case and the district court’s consideration
and application of the § 3553(a) factors to those facts. Moreland, 437
F.3d at 433. In considering whether a sentence is unreasonable, we
will review the district court’s legal conclusions de novo and its fac-
tual findings for clear error. Id.

   We recently explained that "[a] sentence that falls within the prop-
erly calculated advisory guideline range is entitled to a rebuttable pre-
sumption of reasonableness." Id. This is not to say that a sentence
falling outside of the guideline range is automatically unreasonable;
rather, the reasonableness of a variance sentence will depend upon
whether a variance was proper in light of the facts of the particular
case at hand, as well as whether those facts support the degree of the
variance granted. Id. at 433-34.

   If the district court’s justifications for the variance sentence "are
tied to § 3553(a) and are plausible," we will uphold the sentence as
reasonable. Id. at 434. "However, when the variance is a substantial
one, . . . we must more carefully scrutinize the reasoning offered by
the district court in support of the sentence. The farther the court
diverges from the advisory guideline range, the more compelling the
reasons for the divergence must be." Id. See also United States v.

that the Sentencing Commission did not consider applicable to the
"heartland" of cases. Koon v. United States, 518 U.S. 81, 92-94 (1996).
Such departures will generally be based on encouraged factors — those
the Commission recognized the guidelines did not fully take into account
— but departures may also be based on discouraged factors — those the
Commission considered and deemed irrelevant to the determination of
most sentences. Id. at 94-95. Departures based on discouraged factors,
however, are appropriate only in "exceptional" cases. Id. at 95.
6                      UNITED STATES v. HAMPTON
Dean, 414 F.3d 725, 729 (7th Cir. 2005); United States v. Dalton, 404
F.3d 1029, 1033 (8th Cir. 2005).

   With these principles in mind, we turn to the question of whether
the sentence that Hampton received — three years’ probation for
being a felon in possession of a firearm — was reasonable.

                                   III.

   In calculating Hampton’s sentence shortly after the Supreme Court
decided Booker, the district court properly recognized that the now
advisory sentencing guidelines still play an important role in sentenc-
ing. Thus, relying on the unchallenged PSR, which calculated a base
offense level of 23 and placed Hampton in a criminal history category
of III, the court initially determined the advisory guideline range to
be 57 to 71 months’ imprisonment. The court then mentioned some
of the other § 3553(a) factors in determining that a variance sentence
would best serve the purposes set forth in that statute.2

  The court reasoned that because the offense caused no injury and
because Hampton was employed and was caring for his two youngest
children, a sentence of no incarceration, but only probation, would
adequately deter Hampton and others from violating the law and
    2
    We note that the sentencing hearing in this case took place on Febru-
ary 11, 2005, just one month after the Supreme Court issued its opinion
in Booker and at a time when post-Booker sentencing law remained
largely undeveloped. In imposing the non-guideline sentence at issue
here, the district court utilized the language of "departure" rather than
what has more recently become known as a "variance." The permissible
factors justifying traditional departures differ from — and are more lim-
ited than — the factors a court may look to in order to justify a post-
Booker variance. See, e.g., United States v. Brady, 417 F.3d 326, 333 (2d
Cir. 2005) (explaining that a lower sentence may be appropriate "even
when a downward departure is unavailable"). Our review of the record
indicates that, after calculating the proper advisory guideline range, the
district court did not make a traditional downward departure — Hampton
did not contend that any grounds existed for such a departure. Rather,
although the district court said it was "departing" fifteen levels, we
believe it actually imposed a variance sentence, relying on some of the
§ 3553(a) factors. We therefore review the sentence accordingly.
                      UNITED STATES v. HAMPTON                        7
would adequately protect the public from Hampton. A review of the
sentencing hearing indicates that the district court’s primary concern
was the fate of Hampton’s two small children should he be sent to
prison. As a result, the court reduced Hampton’s sentence well below
the guideline range (57 to 71 months’ imprisonment) and avoided
imposing any term of incarceration.

   In order to withstand reasonableness scrutiny, such a dramatic vari-
ance from the advisory guideline range must be supported by compel-
ling justifications related to § 3553(a) factors, see Moreland, 437 F.3d
at 433-34, and "excessive weight" may not be given to any single fac-
tor. See Green, 436 F.3d at 457. The sentence at issue here fails in
both of these respects. First, although the district court briefly men-
tioned two § 3553(a) factors — deterrence and protection of the pub-
lic — in setting forth the variance sentence, the court never explained
how the sentence imposed — probation — served these interests. Fur-
thermore, the court did not explain how this variance sentence better
served the competing interests of § 3553(a) than the guidelines sen-
tence would. Nor has Hampton offered any argument in support of
such conclusions.

   In truth, the district court actually relied on (rather than merely
mentioned) only one aspect of one § 3553(a) factor — Hampton’s sta-
tus as sole custodial parent of his two small children; but even though
Hampton apparently supported and cared for two of his children (with
the assistance of his mother), he was behind in child support for his
two other children. Family ties and responsibilities are a discouraged
factor under the guidelines. U.S.S.G. § 5H1.6. Under the facts of this
case, Hampton would not have been entitled to a downward departure
pursuant to a computation of an appropriate sentence under the guide-
lines, and we do not find in this record, considering all the circum-
stances, any other basis for a reduction of near this magnitude.
Without deciding if a variance could be based on the existence of a
factor discouraged as a basis for departure under the guidelines, we
believe Hampton’s sentence must be vacated and the case remanded
for resentencing consistent with this opinion.

                                  IV.

  For the foregoing reasons, the judgment of the district court is
8                    UNITED STATES v. HAMPTON
                                      VACATED AND REMANDED.

DIANA GRIBBON MOTZ, Circuit Judge, concurring:

   I write separately to emphasize that a variance of this magnitude
is not per se unreasonable, and that consideration of a defendant’s
personal characteristics and history is proper under § 3553(a). When
evaluating the reasonableness of a variance sentence, we must deter-
mine in each case whether the particular reasons offered by the dis-
trict court warrant the specific reduction imposed. Here, the district
court gave excessive weight to a single § 3553(a)(1) factor and failed
to consider other relevant personal characteristics, such as Hampton’s
prior convictions and pending charges, his being behind in child sup-
port payments, and his inconsistent employment history, as well as
other relevant § 3553(a) factors. Given the sparsity of applicable
§ 3553(a) factors supporting a deviation from the guideline range in
this case, the court’s purported reasons for reducing Hampton’s sen-
tence fall far short of justifying a variance of such a degree.

   However, there will undoubtedly be cases in which a sizable vari-
ance sentence better serves the § 3553(a) factors. See, e.g., United
States v. Williams, 435 F.3d 1350, 1354-55 (11th Cir. 2006) (per
curiam) (affirming a sentence that was more than fifty percent below
the suggested guideline range); United States v. Hadash, 408 F.3d
1080, 1084 (8th Cir. 2005) (affirming the district court’s six-level
variance as "reasonable based on the § 3553(a) factors"). Moreover,
automatic application of the guidelines without proper consideration
of the other § 3553(a) factors would contravene Booker’s mandate.
See 125 S.Ct. at 757. Thus, in fashioning a reasonable sentence, dis-
trict courts must properly calculate the advisory guideline range and
then must determine what sentence — one within the advisory range
or outside of it — most effectively meets the factors set forth
§ 3553(a).